Per Curiam.
We affirm the denial of appellant's Florida Rule of Criminal Procedure 3.800(a) motion to correct an illegal sentence, but we reverse the portion of the order prohibiting appellant from filing any further pro se pleadings. The trial court did not give appellant notice or an opportunity to respond before entering the order. See State v. Spencer , 751 So.2d 47 (Fla. 1999) ; Jones v. State , 221 So.3d 786 (Fla. 1st DCA 2017) ; Stokes v. State , 50 So.3d 1234 (Fla. 4th DCA 2011) ; Hines v. State , 949 So.2d 1086, 1087 (Fla. 4th DCA 2007).
Affirmed in part; reversed in part; remanded.
Gross, Taylor and Conner, JJ., concur.